DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one or more targets" in line 5.  There is antecedent basis for a target in the claim. IT is unclear if it is the same of a different target. “one or more targets” is also repeated in claim 9
Claim 12 recites the limitation "one or more targets" in line 8.  There is antecedent basis for a target in the claim. IT is unclear if it is the same of a different target.
Claims 2-11 and 13-15 are rejected because they depend on rejected claims 1 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (JP 2001195698) in view of Yonak (US 20080272955).
With respect to claim 1, Shimomura teaches an autonomous driving system in an ego vehicle (para 13, lines 19-23, “This pedestrian detection signal can be used to generate a warning to the driver, and can be used for control such as automatically operating the braking device”), comprising: a system configured to detect and identify a target in a path and a surrounding environment of the ego vehicle (page 4, lines 43-47, “a sensor that measures a distance within a detection angle by scanning in a lateral direction, such as a scanning laser radar, is used as the on-vehicle sensor 8, an example of a detection result of the on-vehicle sensor”); and a sensor fusion module configured to receive radar data on the identified target from the radar system (figure 2 and  page 10, lines 15-18, “This makes it easier and more reliable to match pedestrians detected by the surveillance camera and the in-vehicle camera”) and compare the identified target with one or more targets identified by a plurality of perception sensors “This makes it easier and more reliable to match pedestrians detected by the 
Shimomura does not teach the system being a radar system.
Yonak teaches the system being a radar system (para 1, “vehicular radar system”).
It would have been obvious to modify Shimomura to include the system being a radar system because it’s merely substituting the laser radar system of Shimomura with the radar system of Yonak with no new or unexpected results.
With respect to claim 2, Yonak teaches the radar system comprises a metamaterial antenna structure configured to radiate one or more transmission radio frequency (RF) beams to the target identified by the radar system and receive one or more return RF beams reflected from the target identified by the radar system and the surrounding environment (para 25, “ Object identification may include identification of other vehicles, pedestrians, animals, and the like at distances beyond the visual limits of a driver “ and para 29), wherein the sensor fusion module sends a control signal to the metamaterial antenna structure based on historical sensor data from the radar system (para 67 and 68), and wherein the control signal directs one or more metamaterial antenna cells in the metamaterial antenna structure (para 4, “the active lens comprises a metamaterial having an adjustable property, and the field of view is adjustable through control of the adjustable property of the metamaterial, for example using an electrical signal“).
It would have been obvious to modify Shimomura to include the radar system comprises a metamaterial antenna structure configured to radiate one or more transmission radio frequency (RF) beams to the target identified by the radar system and receive one or more return RF beams reflected from the target identified by the radar system and the surrounding environment because it’s merely substituting the laser radar system of Shimomura with the radar system of Yonak with no new or unexpected results. It would have been obvious to modify Shimomura to include the sensor fusion module sends a control signal to the metamaterial 
With respect to claim 3, Yonak teaches the control signal comprises an instruction to the metamaterial antenna structure to radiate additional transmission RF beams at a given phase shift and direction within at least a portion of a field-of-view corresponding to a location of the target identified by the radar system (para 70, “Adjusting an active lens within the lens assembly at intervals may comprise providing an electronic control signal to an active metamaterial and fig 3). IT would have been obvious to modify Shimomura to include the control signal comprises an instruction to the metamaterial antenna structure to radiate additional transmission RF beams at a given phase shift and direction within at least a portion of a field-of-view corresponding to a location of the target identified by the radar system because it is merely as substitution of a well-known type of radar antenna with no new or unexpected results.
Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura in view of Yonak as applied to claim 2 above, and further in view of Zeng et al (US 20080306666).
With respect to claim 4, Shimomura teaches a perception module coupled to the metamaterial antenna structure
Shimomura does not teach the perception module is configured to generate tracking information of the identified target with a multi-object tracker in the perception module.
Zeng teaches the perception module is configured to generate tracking information of the identified target with a multi-object tracker in the perception module (para 25, “A  Kalman filter tracker 64 uses the cluster observations and a vehicle's ego motion from box 66 to update the fused track”). It would have been obvious to modify Shimomura in view of Yonak to include the perception module is configured to generate tracking information of the identified target with 
With respect to claim 5, Zeng teaches multi-object tracker is configured to track the identified target over time using a Kalman filter (para 19, “The signals from the object detection sensors 22 are sent to an object tracking and classification processor 28 that identifies one or more potential targets … merges multiples measurements from the same object into a single measurement, tracks the object, such as by using Kalman filter”.) It would have been obvious to modify Shimomura in view of Yonak to include multi-object tracker is configured to track the identified target over time using a Kalman filter because it would allow the radar to track multiple objects in the scene.
With respect to claim 6, Zeng teaches the perception module is further configured to generate target identification information based at least on the tracking information (para 5, “an object tracking and classification processor responsive to the object sensor signals that identifies and tracks objects”). It would have been obvious to modify Shimomura in view of Yonak to include the perception module is further configured to generate target identification information based at least on the tracking information because it would allow the radar to track an identified object in the scene.
With respect to claim 7, Shimomura teaches the radar system is further configured to combine the target identification information with other target identification information from a plurality of geographically disparate sensors to form combined target identification results (figure 2 and page 10, lines 15-18, “This makes it easier and more reliable to match pedestrians detected by the surveillance camera and the in-vehicle camera”).
With respect to claim 8, Shimomura teaches the radar system is further configured to send the combined target identification results to the sensor fusion module in the autonomous driving system (para 13, lines 14-18, “The in-vehicle arithmetic device 6 performs a pedestrian recognition operation based on information from the in-vehicle sensor 4 and data from the 
With respect to claim 9, Shimomura teaches the sensor fusion module is further configured to receive other target identification information indicating the one or more targets identified by the plurality of perception sensors over a vehicle-to-vehicle communication channel to the plurality of perception sensors (para 13, lines 11-18, “The in-vehicle communication device 5 is the same device as the above-mentioned terrestrial-side communication device 3, and performs communication between them to transmit and receive necessary data”)
With respect to claim 10, Shimomura teaches the sensor fusion module is further configured to generate enhanced target identification information from the combined target identification results, the enhanced target identification information including one or more adjustments to the identified target in terms of time and position relative to the ego vehicle (page 4, lines 17-24, “the movement of the object detected by the on-vehicle sensor 8, the position of 4 is set as the starting point of the vector, and then the front is detected several times continuously in succession. By observing the movement, the vector B indicating the movement of the pedestrian can be obtained for the first time. That is, it cannot be confirmed that the pedestrian is at the position 4, and the pedestrian is determined when the pedestrian comes near the position 6.”).
Allowable Subject Matter
Claims 16-20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
Claims 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Shimomura and Fridman (CA 3029124) does not teach nor make obvious (claim 11 and 16) the sensor fusion module is further configured to determine a next control action for the metamaterial antenna structure based at least on the enhanced target identification information or (claim 12) the perception module has one or more deep learning networks that are trained with radar data in the radar system and LIDAR data from a LIDAR system in the ego vehicle and a plurality of LIDAR systems in other autonomous vehicles that are geographically disparate from the radar system autonomous vehicles that are geographically disparate from the radar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648